Exhibit 10.1

 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


           This AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement"),
originally effective as of the 7th day of April, 2003 (the "Effective Date"), as
amended from time to time thereafter, and as amended and restated as of the 31st
day of March, 2009, is entered into by and between GEORGE E. BULL, III (the
"Executive") and REDWOOD TRUST, INC., a Maryland corporation (the "Company").


           The Company desires to establish its right to the continued services
of the Executive, in the capacity, on the terms and conditions, and subject to
the rights of termination hereinafter set forth, and the Executive is willing to
accept such employment in such capacity, on such terms and conditions, and
subject to such rights of termination. As of the Effective Date, this Agreement
wholly supersedes the Employment Agreement between the Executive and the Company
that was effective as of August 19, 1994.


           In consideration of the mutual agreements hereinafter set forth, the
Executive and the Company have agreed and do hereby agree as follows:


1.  EMPLOYMENT AS CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER OF THE
COMPANY. The Company does hereby employ, engage and hire the Executive as
Chairman of the Board and Chief Executive Officer of the Company, and the
Executive does hereby accept and agree to such hiring, engagement, and
employment. The Executive's duties as Chairman of the Board and Chief Executive
Officer shall be such executive and managerial duties as the Board of Directors
of the Company shall from time to time prescribe and as provided in the Bylaws
of the Company. The Executive shall devote such time, energy and skill to the
performance of his duties for the Company and for the benefit of the Company as
may be necessary or required for the effective conduct and operation of the
Company's business. Furthermore, the Executive shall exercise due diligence and
care in the performance of his duties to the Company under this Agreement.


2.  TERM OF AGREEMENT. The term of this Agreement (the "Term") shall commence on
the Effective Date and shall continue through December 31, 2005; provided,
however, that (i) on January 1, 2006 and each succeeding January 1, the Term
shall automatically be extended for one additional year unless, not later than
three months prior to any such January 1, either party shall have given written
notice to the other that it does not wish to extend the Term and (ii) such one
year extensions of the Term shall not occur on and after the January 1 of the
year in which the Executive will attain age sixty-five (65) but instead the Term
shall be extended only until the date of the Executive's sixty-fifth (65th)
birthday.
 
1

--------------------------------------------------------------------------------


 
3.  COMPENSATION.


(a)  Base Salary.  The Company shall pay the Executive, and the Executive agrees
to accept from the Company, in payment for his services to the Company a base
salary at the rate of $700,000 per year ("Base Salary"), payable in equal
biweekly installments or at such other time or times as the Executive and
Company shall agree. Base Salary shall be subject to such adjustments as the
Company and the Executive shall agree.
 
(b)  Performance Bonus – Board of Directors’ Discretion. The Executive shall be
eligible to receive an annual bonus. The Compensation Committee of the Company's
Board of Directors (the "Compensation Committee") in its discretion will
determine whether such annual bonus will be paid, the amount of such bonus and
its form of payment. The Executive's target annual bonus amount is 175% of his
Base Salary (the "Target Bonus"). If the Compensation Committee determines in
its discretion that the Executive's performance meets or exceeds the criteria
established by the Compensation Committee for the award of a Target Bonus, it
may award Executive the Target Bonus or a higher amount. Likewise, if the
Executive's performance does not meet the criteria, the Committee may award a
lesser amount or no bonus may be awarded.
 
(c)  Equity Incentive Awards.   Executive shall be eligible to receive grants of
equity-based long-term incentive awards, including options to purchase Company
stock and Company restricted stock. Such awards shall be determined in the
discretion of the Compensation Committee. In the event of a Change of Control
(as defined in Section 2(f) of the Redwood Trust, Inc. Executive Deferred
Compensation Plan) in which the surviving or acquiring corporation does not
assume the Executive's outstanding stock options and equity-related awards
(including options and awards granted both before and after the Effective Date)
or substitute similar options and equity-related awards, such options and
equity-related awards shall immediately vest and become exercisable if the
Executive's service with the Company has not terminated before the effective
date of the Change of Control; provided, however, that the foregoing provision
shall only apply if the Company is not the surviving corporation or if shares of
the Company's common stock are converted into or exchanged for other securities
or cash.
 
(d)  Annual Review.  The Company's Board of Directors shall, at least annually,
review the Executive's entire compensation package to determine whether it
continues to meet the Company's compensation objectives. Such annual review will
include a determination of (i) whether to increase the Base Salary in accordance
with Section 3(a); (ii) the incentive performance bonus to be awarded in
accordance with Section 3(b); and (iii) the amount and type of any equity awards
granted in accordance with Section 3(c).
 
2

--------------------------------------------------------------------------------


 
4.  FRINGE BENEFITS. The Executive shall be entitled to participate in any
benefit programs adopted from time to time by the Company for the benefit of its
senior executive employees, and the Executive shall be entitled to receive such
other fringe benefits as may be granted to him from time to time by the
Company's Board of Directors.


(a)  Benefit Plans.  The Executive shall be entitled to participate in any
benefit plans relating to stock options, stock purchases, pension, thrift,
profit sharing, life insurance, medical coverage, education, or other retirement
or employee benefits available to other senior executive employees of the
Company, subject to any restrictions (including waiting periods) specified in
such plans and/or related individual agreements. The Company shall make
commercially reasonable efforts to obtain medical and disability insurance, and
such other forms of insurance as the Board of Directors shall from time to time
determine, for its senior executive employees.


(b)  Paid Time Off.  The Executive shall be entitled to such number of weeks of
paid vacation per calendar year consistent with Executive's satisfactory
performance of the duties set forth in Section 1.


5.  BUSINESS EXPENSES. The Company shall reimburse the Executive for any and all
necessary, customary and usual expenses, properly receipted in accordance with
Company policies, incurred by Executive on behalf of the Company.
 
6.  TERMINATION OF EXECUTIVE'S EMPLOYMENT.
 
(a)  Death.  If the Executive dies while employed by the Company, his employment
shall immediately terminate. The Company's obligation to pay the Executive's
Base Salary shall cease as of the date of the Executive's death, and any unpaid
Base Salary shall be paid to the Executive's estate. In addition, within fifteen
(15) days of the Executive's death, the Company shall pay to the Executive's
estate an incentive performance bonus based on Executive's Target Bonus then in
effect, prorated for the number of days of employment completed by the Executive
during the year of his death. Executive's beneficiaries or his estate shall
receive benefits in accordance with the Company's retirement, insurance and
other applicable programs and plans then in effect. All stock options or other
equity-related awards, including restricted stock awards, shall vest in full
and, in the case of stock options, shall be exercisable for such period as set
forth in the applicable award agreement by which such awards are evidenced.
 
(b)  Disability.  If, as a result of the Executive's incapacity due to physical
or mental illness ("Disability"), Executive shall have been absent from the
full-time performance of his duties with the Company for six (6) consecutive
months, and, within thirty (30) days after written notice is provided to him by
the Company, he shall not have returned to the full-time performance of his
duties, the Executive's employment under this Agreement may be terminated by the
Company for Disability. During any period prior to such termination during which
the Executive is absent from the full-time performance of his duties with the
Company due to Disability, the Company shall continue to pay the Executive his
Base Salary at the rate in effect at the commencement of such period of
Disability. Subsequent to such termination, the Executive's benefits shall be
determined under the Company's retirement, insurance and other compensation
programs then in effect in accordance with the terms of such programs. In
addition, within fifteen (15) days of such termination, the Company shall pay to
the Executive an incentive performance bonus based on Executive's Target Bonus
then in effect, prorated for the number of days of employment completed by the
Executive during the year in which his employment terminated.
 
3

--------------------------------------------------------------------------------


 
The Executive, the Executive's beneficiaries or his estate shall receive
benefits in accordance with the Company's retirement, insurance and other
applicable programs and plans then in effect. All stock options or other
equity-related awards, including restricted stock awards, shall vest in full
and, in the case of stock options, shall be exercisable for such period as set
forth in the applicable award agreement by which such awards are evidenced.


(c)  Termination By The Company For Cause.  The Company may terminate the
Executive's employment under this Agreement for Cause, at any time prior to
expiration of the Term of the Agreement. For purposes of this Agreement, "Cause"
shall mean (i) the Executive's material failure to substantially perform the
reasonable and lawful duties of his position for the Company, which failure
shall continue for thirty (30) days after notice thereof by the Company to the
Executive; (ii) acts or omissions constituting gross negligence, recklessness or
willful misconduct on the part of the Executive in respect of his fiduciary
obligations or otherwise relating to the business of the Company; or (iii) the
Executive's conviction of a felony involving fraud, misappropriation or
embezzlement. In such a case, the Executive's employment under this Agreement
may be terminated, and the Company's obligation to pay the Executive's Base
Salary, any bonus and fringe benefits shall cease as of the termination date.
However, the termination of Executive's employment shall not be deemed to be for
Cause unless and until there has been delivered to Executive a copy of a
resolution duly adopted by the Company's Board of Directors (after reasonable
notice is provided to Executive and Executive is given an opportunity to be
heard by the Company's Board of Directors), finding that, in the good faith
opinion of the Company's Board of Directors, Executive's conduct met the
standard for termination for Cause.
 
(d)  Termination By The Company Without Cause. The Executive shall have the
right to terminate this Agreement for Good Reason. For purposes of this
Agreement, "Good Reason" shall mean the occurrence, without the Executive's
express written consent, of any one or more of the following events:
 
(i)  (A) the Executive's not being either Chairman of the Board or Chief
Executive Officer of the Company, or if the Company is a subsidiary, of the
ultimate parent entity, except in connection with the Company's termination of
the Executive's employment for Cause pursuant to Section 6(c) or as otherwise
expressly contemplated herein; (B) the assignment of duties to the Executive not
consistent with being Chairman of the Board or Chief Executive Officer of the
Company, or if the Company is a subsidiary, of the ultimate parent entity; or
(C) the Executive's not reporting to the Company's Board of Directors, or if the
Company is a subsidiary, of the ultimate parent entity;
 
4

--------------------------------------------------------------------------------


 
(ii)  A reduction in the Executive's Base Salary or a material reduction in the
value of the Executive's total compensation package (salary, bonus opportunity,
equity incentive award opportunity and benefits) if such a reduction is
inconsistent with compensation trends for Chairmen of the Board and Chief
Executive Officers at comparable companies, or such reduction is not made in
proportion to an across-the-board reduction for all senior executives of the
Company and a Change of Control (as defined in Section 2(f) of the Redwood
Trust, Inc. Executive Deferred Compensation Plan) has not occurred;
 
(iii)  The relocation of the Executive's principal Company office to a location
more than twenty-five (25) miles from its location as of the Effective Date or
the Company's requiring the Executive to be based anywhere other than the
Company's principal executive offices, except for required travel on the
Company's business to the extent necessary to fulfill the Executive's
obligations under Section 1;
 
(iv)  A failure to re-elect the Executive as a member of the Company's Board of
Directors, or if the Company is a subsidiary, of the Board of Directors of the
ultimate parent entity;
 
(v)  A failure at any time to renew this Agreement for successive one-year
periods pursuant to Section 2;
 
(vi)  The complete liquidation of the Company; or
 
(vii)  In the event of a merger, consolidation, transfer, or closing of a sale
of all or substantially all the assets of the Company with or to any other
individual or entity, the failure of the Company's successor to affirmatively
adopt this Agreement or to otherwise comply with its obligations pursuant to
Section 13 below.
 
(e)  Termination By The Executive Without Good Reason.  The Executive may at any
time during the Term terminate his employment hereunder for any reason or no
reason by giving the Company notice in writing not less than one hundred twenty
(120) days in advance of such termination. The Executive shall have no further
obligations to the Company after the effective date of termination, as set forth
in the notice. In the event of a termination by the Executive under this Section
6(e), the Company will pay only the portion of Base Salary or previously awarded
bonus unpaid as of the termination date. Fringe benefits which have accrued
and/or vested on the termination date will continue in effect according to their
terms.
 
5

--------------------------------------------------------------------------------




           7. COMPENSATION UPON TERMINATION BY THE COMPANY OTHER THAN FOR CAUSE
OR BY THE EXECUTIVE FOR GOOD REASON.


(a)  If the Executive's employment shall be terminated by the Company other than
for Cause or by the Executive for Good Reason, the Executive shall be entitled
to the following benefits:
 
(i)  Payment of Unpaid Base Salary. The Company shall immediately pay the
Executive any portion of the Executive's Base Salary or previously awarded bonus
not paid prior to the termination date.
 
(ii)  Severance Payment.  The Company shall provide the Executive the following:
(x) an amount equal to 8.25 times Executive’s Annual Base Salary as in effect
immediately prior to his termination; (y) an amount equal to 1.75 times the
Executive’s Annual Base Salary in effect immediately prior to his termination
prorated for the number of days of employment completed by the Executive during
the year in which his employment is terminated; and (z) with respect to options
granted on or before December 31, 2002, the sum of the Dividend Equivalent
Rights payments (as defined in the applicable award agreement by which any such
Dividend Equivalent Rights were granted) that would have been payable to
Executive over the three (3) year period following his termination had he
remained employed (taking into consideration the term of options and Dividend
Equivalent Rights and assuming that the options are fully vested and remain
unexercised).  Payments pursuant to this Section with respect to options granted
after December 31, 2002 will be calculated in the same manner, unless such
options provide a different formula for Dividend Equivalent Rights payments if
Executive’s employment is terminated by the Company other than for Cause or by
the Executive for Good Reason, in which case the Dividend Equivalent Rights
payments shall be governed by the terms of such options. The quarterly dividend
per share rate that shall be used in this calculation is the higher of (I)
one-fourth (25%) of the sum of common stock dividends declared per common share
in the twelve (12) months prior to the termination date, and (II) one-twelfth
(8.333%) of the sum of common stock dividends declared per common share in the
thirty-six (36) months prior to the termination date.
 
(iii)  Stock Options and Other Equity-Related Awards.  All stock options and
other equity-related awards, including restricted stock awards, held by the
Executive as of the termination date shall vest in full and, in the case of
stock options, shall be exercisable for such period as set forth in the
applicable award agreements by which such awards are evidenced.
 
(iv)  Continuation of Fringe Benefits.  For the three (3) year period following
the termination of the Executive's employment, the Company shall continue to
provide the Executive with all life insurance, disability insurance and medical
coverage fringe benefits set forth in Section 4 as if the Executive's employment
under the Agreement had not been terminated; provided, however, that such life
insurance, disability insurance and medical coverage shall cease as of the date
the Executive receives such coverage from a subsequent employer. No provision of
this Agreement will affect the continuation coverage rules under Consolidated
Omnibus Budget Reconciliation Act of 1985 ("COBRA"), except that the Company's
payment, if any, of applicable insurance premiums will be credited as payment by
the Executive for purposes of the Executive's payment required under COBRA.
Therefore, the period during which the Executive may elect to continue the
Company's medical plan coverage at the Executive's own expense under COBRA, the
length of time during which COBRA coverage will be made available to the
Executive, and all other rights and obligations of the Executive under COBRA
(except the obligation to pay insurance premiums that the Company pays) will be
applied in the same manner that such rules would apply in the absence of this
Agreement. For purposes of this Section 7(a)(iv), any applicable insurance
premiums that are paid by the Company shall not include any amounts payable by
the Executive under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are the sole responsibility of the
Executive.
 
6

--------------------------------------------------------------------------------


 
(v)  Excise Tax Gross-Up.  In the event that the Executive becomes entitled to
the payments and benefits provided under the provisions of this Section 7
("Payments and Benefits"), and if any of the Payments and Benefits will be
subject to any excise tax imposed under Section 4999 of the Internal Revenue
Code of 1986, as amended from time to time (the "Code"), or successor sections
thereto ("Excise Tax"), the Company shall pay to or for the benefit of the
Executive an additional amount (the "Gross-Up Payment") such that the net amount
retained by the Executive, after deduction of any Excise Tax on the Payments and
Benefits and any federal, state and local income tax and Excise Tax upon the
payments provided for under this Section 7(a)(v), shall be equal to the amount
of the Payments and Benefits. For purposes of determining whether any of the
Payments and Benefits will be subject to the Excise Tax and the amount of such
Excise Tax, (i) any other payments or benefits received or to be received by the
Executive that are contingent on a transaction described in Section
280G(b)(2)(A)(i) of the Code or on an event, including (without limitation) a
termination of the Executive's employment that is materially related to such a
transaction (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in
such a transaction, or any person affiliated with the Company or such person)
shall be treated as "parachute payments" within the meaning of Section
280G(b)(2) of the Code, and all "excess parachute payments" within the meaning
of Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
unless, in the opinion of tax counsel selected by the Company and reasonably
acceptable to the Executive, such other payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of Section
280G(b)(4)(A) of the Code, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered, within
the meaning of Section 280G(b)(4)(B) of the Code, in excess of the Base Amount
(as defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax; (ii) the amount of
the Payments and Benefits which shall be treated as subject to the Excise Tax
shall be equal to the lesser of (A) the total amount of the Payments and
Benefits or (B) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying clause (i), above); and (iii) the
value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Company's independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive's residence on the termination date of employment, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes based on the marginal rate referenced
above. In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder at the termination date, the
Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income tax
imposed on the Gross-Up Payment being repaid by the Executive to the extent that
such repayment results in a reduction in Excise Tax and/or a federal, state or
local income tax deduction) plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise
 
7

--------------------------------------------------------------------------------


 
Tax is determined to exceed the amount taken into account hereunder at the time
of the termination of the Executive's employment (including by reason of any
payment, the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess, but only to the extent that such
interest, penalties or additions would not have been reduced by prompt payment
by the Executive to the appropriate tax authority of the Gross-Up Payments
previously received) at the time that the amount of such excess is finally
determined. The Executive and the Company shall each reasonably cooperate with
the other in connection with any administrative or judicial proceedings
concerning the existence or amount of liability for Excise Tax with respect to
the Payments and Benefits.


(b)  No Mitigation Required; No Other Entitlement To Benefits Under Agreement.
The Executive shall not be required in any way to mitigate the amount of any
payment provided for in this Section 7, including, without limitation, by
seeking other employment, nor shall the amount of any payment provided for in
this Section 7 be reduced by any compensation earned by the Executive as the
result of employment with another employer after the termination date of
employment, or otherwise. Except as set forth in this Section 7, following a
termination governed by this Section 7, the Executive shall not be entitled to
any other compensation or benefits set forth in this Agreement, except as may be
separately negotiated by the parties and approved the Company's Board of
Directors in writing in conjunction with the termination of Executive's
employment under this Section 7.
 
(c)  Release Agreement.  As a condition of receiving any of the payments and
benefits set forth in this Section 7, the Executive shall be required to execute
a mutual release agreement in the form attached hereto as Exhibit A or Exhibit
B, as appropriate, and such release agreement must have become effective in
accordance with its terms. The Company, in its sole discretion, may modify the
term of the required release agreement to comply with applicable state law and
may incorporate the required release agreement into a termination agreement or
other agreement with the Executive.
 
(d)  Timing of Severance Payments. Notwithstanding any other provision of this
Agreement, any and all severance payments provided under this Agreement in
connection with the termination of the employment of the Executive shall be
payable in an amount equal to 75% of such payments on the date that is six
months after the termination date, and the remaining 25% shall be payable in six
equal monthly installments beginning on the date that is seven months after the
termination date and continuing on the same date of each of the five months
thereafter.
 
8

--------------------------------------------------------------------------------


 
(e)  Timing of Bonus Payments.  Notwithstanding any other provision of this
Agreement, any and all bonus payments provided under the Agreement in connection
with the termination of the employment of the Executive shall be payable on the
date that is six months after the termination date.
 
8.  DISPUTES RELATING TO EXECUTIVE'S TERMINATION OF EMPLOYMENT FOR GOOD REASON.
If the Executive resigns his employment with the Company alleging in good faith
as the basis for such resignation "Good Reason" as defined in Section 6(d), and
if the Company then disputes the Executive's right to the payment of benefits
under Section 7, the Company shall continue to pay the Executive the full
compensation (including, without limitation, his Base Salary) in effect at the
date the Executive provided written notice of such resignation, and the Company
shall continue the Executive as a participant in all compensation, benefit and
insurance plans in which the Executive was then a participant, until the earlier
of the expiration of the Term or the date the dispute is finally resolved,
either by mutual written agreement of the parties or by application of the
provisions of Section 11. For the purposes of this Section 8, the Company shall
bear the burden of proving that the grounds for the Executive's resignation do
not fall within the scope of Section 6(d), and there shall be a rebuttable
presumption that the Executive alleged such grounds in good faith.


9.  NONCOMPETITION PROVISIONS.


(a)  Noncompetition. Executive agrees that during the Term prior to any
termination of his employment hereunder and for a period of one (1) year
following the occurrence of any event entitling the Executive to Payments and
Benefits, provided the Company makes all such payments when due according to the
provisions of Section 7, he will not, directly or indirectly, without the prior
written consent of a majority of the non-employee members of the Company's Board
of Directors, manage, operate, join, control, participate in, or be connected as
a stockholder (other than as a holder of shares publicly traded on a stock
exchange or the NASDAQ National Market System), partner, or other equity holder
with, or as an officer, director or employee of, any real estate investment
organization whose business strategy is competitive with that of the Company, as
determined by a majority of the non-employee members of the Company's Board of
Directors. It is further expressly agreed that the Company will or would suffer
irreparable injury if the Executive were to compete with the Company or any
subsidiary or affiliate of the Company in violation of this Agreement and that
Company would by reason of such competition be entitled to injunctive relief in
a court of appropriate jurisdiction, and the Executive further consents and
stipulates to the entry of such injunctive relief in such a court prohibiting
the Executive from competing with the Company or any subsidiary or affiliate of
the Company, in the areas of business set forth above, in violation of this
Agreement.
 
9

--------------------------------------------------------------------------------




(b)  Right To Company Materials.  The Executive agrees that all styles, designs,
lists, materials, books, files, reports, correspondence, records, and other
documents ("Company Materials") used, prepared, or made available to the
Executive shall be and shall remain the property of the Company. Upon the
termination of employment or the expiration of this Agreement, all Company
Materials shall be returned immediately to the Company, and the Executive shall
not make or retain any copies thereof.


(c)  Nonsolicitation. The Executive promises and agrees that he will not
directly or indirectly solicit any of the Company's executive employees to work
for any competing real estate investment organization as determined under the
preceding Section 9(a).


(d)  Maryland Law. The Executive agrees, in accordance with Maryland law, to
first offer to the Company corporate opportunities learned of solely as a result
of his service as an officer and director of the Company.


10.  NOTICES. All notices and other communications under this Agreement shall be
in writing and shall be given by fax or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three (3) days after mailing or twenty-four (24) hours after transmission
of a fax to the respective persons named below:


If to the Company:   
Redwood Trust, Inc.

Attn: President
One Belvedere Place, Suite 300
Mill Valley, CA 94941
Phone: (415) 389-7373
Fax: (415) 381-1773


If to the Executive:    
George E. Bull, III
   
c/o Redwood Trust, Inc.
One Belvedere Place, Suite 300
Mill Valley, CA 94941
Phone: (415) 389-7373
Fax: (415) 381-1773

 
Either party may change such party's address for notices by notice duly given
pursuant hereto.
 
10

--------------------------------------------------------------------------------




11.  RESOLUTION OF DISPUTES. To ensure the rapid and economical resolution of
disputes that may arise in connection with the Executive's employment with the
Company, the Executive and the Company agree that any and all disputes, claims,
or causes of action, in law or equity, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement, the
Executive's employment, or the termination of the Executive's employment
("Arbitrable Claims") shall be submitted to confidential mediation in San
Francisco, California conducted by a mutually agreeable mediator from Judicial
Arbitration and Mediation Services ("JAMS") or its successor, and the cost of
JAMS' mediation fees shall be paid by the Company. In the event that mediation
is unsuccessful in resolving the Arbitrable Claims, the Arbitrable Claims shall
be resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Francisco, California conducted by JAMS or its
successor, under the then applicable rules of JAMS. THE EXECUTIVE ACKNOWLEDGES
THAT BY AGREEING TO THIS ARBITRATION PROCEDURE, BOTH THE EXECUTIVE AND THE
COMPANY WAIVE THE RIGHT TO RESOLVE ANY SUCH DISPUTE THROUGH A TRIAL BY JURY OR
JUDGE OR ADMINISTRATIVE PROCEEDING. The arbitrator shall: (a) have the authority
to compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision including the arbitrator's essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that the Executive or the Company would be entitled to
seek in a court of law, including, without limitation, the award of attorneys'
fees based on a determination of the extent to which each party has prevailed as
to the material issues raised in determination of the dispute. The Company shall
pay all JAMS' arbitration fees in excess of those which would be required if the
dispute were decided in a court of law. Nothing in this Agreement is intended to
prevent either the Executive or the Company from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such mediation
or arbitration.


12.  TERMINATION OF PRIOR AGREEMENTS. This Agreement terminates and supersedes
any and all prior agreements and understandings between the parties with respect
to employment or with respect to the compensation of the Executive by the
Company.


13.  ASSIGNMENT SUCCESSORS. This Agreement is personal in its nature, and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided,
however, that, in the event of the merger, consolidation, transfer, or sale of
all or substantially all of the assets of the Company with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.


14.  GOVERNING LAW. This Agreement and the legal relations thus created between
the parties hereto shall be governed by and construed under and in accordance
with the laws of the State of California.


15.  ENTIRE AGREEMENT; HEADINGS. This Agreement embodies the entire agreement of
the parties with respect to the subject matter hereof, excluding the plans and
programs under which compensation and benefits are provided pursuant to Sections
3 and 4 hereof to the extent such plans and programs are not inconsistent with
this Agreement, and may be modified only in writing. Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
 
11

--------------------------------------------------------------------------------




16.  WAIVER; MODIFICATION. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.


17.  SEVERABILITY. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any statute or
public policy, only the portions of this Agreement that violate such statute or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.


18.  INDEMNIFICATION. The Company shall indemnify and hold Executive harmless to
the maximum extent permitted by Section 2-418 of the Maryland General
Corporations Law or its successor statute, or if greater, by the Company's
Bylaws, by any applicable resolution of the Company's Board of Directors or by
the terms providing the most extensive indemnification contained in any written
agreement between the Company and any director or officer of the Company. The
Company shall make Executive a named beneficiary under all director and officer
liability policies maintained by the Company from time to time for the benefit
of its directors and officers, entitled to all benefits provided thereunder to
persons serving in a comparable role as both an officer and director of the
Company.


19.  COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
12

--------------------------------------------------------------------------------



 
20.  SUCCESSOR SECTIONS. References herein to sections or rules of the Code or
Exchange Act shall be deemed to include any successor sections or rules.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has hereunto signed this Agreement,
as of the Effective Date.


 

  REDWOOD TRUST, INC.          
 
By:
/S/ MARIANN BYERWALTER       Mariann Byerwalter       Chair, Compensation
Committee               /S/ GEORGE E. BULL, III       GEORGE E. BULL, III      
   

 
13

--------------------------------------------------------------------------------


 
Individual Termination
 
EXHIBIT A


RELEASE AGREEMENT


Except as otherwise set forth in this Release Agreement or in Sections 7 and 18
of the Amended and Restated Employment Agreement between George E. Bull, III and
Redwood Trust, Inc., George E. Bull, III ("Executive") hereby generally and
completely releases the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date Executive signs this Release Agreement. The
Company, its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns, hereby releases Executive and his heirs, executors,
successors and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date the Company signs this Release Agreement. This general mutual release
includes, but is not limited to: (A) all claims arising out of or in any way
related to Executive's employment with the Company or the termination of that
employment; (B) all claims related to Executive's compensation or benefits from
the Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (C) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (D) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (E) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys' fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) ("ADEA"), the federal Employee Retirement Income Security Act
of 1974 (as amended), and the California Fair Employment and Housing Act (as
amended); provided, however, that nothing in this paragraph shall be construed
in any way to release the Company from its obligation to indemnify Executive
pursuant to agreement, the Company's bylaws or binding resolutions, or
applicable law.


Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA, and that the consideration
given under his Employment Agreement with the Company for the waiver and release
in the preceding paragraph hereof is in addition to anything of value to which
he was already entitled. Executive further acknowledges that he has been advised
by this writing, as required by the ADEA, that: (A) this waiver and release does
not apply to any rights or claims that may arise after the date Executive signs
this Release Agreement; (B) Executive should consult with an attorney prior to
signing this Release Agreement (although Executive may choose voluntarily not do
so); (C) Executive has twenty-one (21) days to consider this Release Agreement
(although Executive may choose voluntarily to sign this Release Agreement
earlier); (D) Executive has seven (7) days following the date that he signs this
Release Agreement to revoke the Release Agreement by providing written notice to
an officer of the Company; and (E) this Release Agreement shall not be effective
until the date upon which the revocation period has expired, which shall be the
eighth day after Executive signs this Release Agreement.
 
1

--------------------------------------------------------------------------------




Both Executive and the Company acknowledge that each has read and understands
Section 1542 of the California Civil Code which reads as follows: "A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR." Both Executive
and the Company hereby expressly waive and relinquish all rights and benefits
under that section and any law of any jurisdiction of similar effect with
respect to each party's release of any claims hereunder.

 

EXECUTIVE          
 
Name:                       Date:                   

 
 

 
Company
         
 
Name:                       Date:                   

 
                                                      
2

--------------------------------------------------------------------------------


 
Group Termination
 
EXHIBIT B


RELEASE AGREEMENT


Except as otherwise set forth in this Release Agreement or in Sections 7 and 18
of the Amended and Restated Employment Agreement between George E. Bull, III and
Redwood Trust, Inc., George E. Bull, III ("Executive") hereby generally and
completely releases the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date Executive signs this Release Agreement. The
Company, its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns, hereby releases Executive and his heirs, executors,
successors and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date the Company signs this Release Agreement. This general mutual release
includes, but is not limited to: (A) all claims arising out of or in any way
related to Executive's employment with the Company or the termination of that
employment; (B) all claims related to Executive's compensation or benefits from
the Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (C) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (D) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (E) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys' fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) ("ADEA"), the federal Employee Retirement Income Security Act
of 1974 (as amended), and the California Fair Employment and Housing Act (as
amended); provided, however, that nothing in this paragraph shall be construed
in any way to release the Company from its obligation to indemnify Executive
pursuant to agreement, the Company's bylaws or binding resolutions, or
applicable law.


Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA, and that the consideration
given under his Employment Agreement with the Company for the waiver and release
in the preceding paragraph hereof is in addition to anything of value to which
he was already entitled. Executive further acknowledges that he has been advised
by this writing, as required by the ADEA, that: (A) this waiver and release does
not apply to any rights or claims that may arise after the date Executive signs
this Release Agreement; (B) Executive should consult with an attorney prior to
signing this Release Agreement (although Executive may choose voluntarily not do
so); (C) Executive has forty-five (45)
days to consider this Release Agreement (although he may choose voluntarily to
sign this Release Agreement earlier); (D) Executive has seven (7) days following
the date that he signs this Release Agreement to revoke the Release Agreement by
providing written notice to an officer of the Company; (E) this Release
Agreement shall not be effective until the date upon which the revocation period
has expired, which shall be the eighth day after Executive signs this Release
Agreement; and (F) Executive has received with this Release Agreement a detailed
list of the job titles and ages of all employees who were terminated in this
group termination and the ages of all employees of the Company in the same job
classification or organizational unit who were not terminated.
 

--------------------------------------------------------------------------------


 
Both the Executive and the Company acknowledge that each has read and
understands Section 1542 of the California Civil Code which reads as follows: "A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR." Both
the Executive and the Company hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to each party's release of any claims hereunder.
 

  EXECUTIVE          
 
Name:                       Date:                   

 
 

 
Company
         
 
Name:                       Date:                   

 
2

--------------------------------------------------------------------------------

